CUNNINGHAM, J.,
Concurring Specially.—I concur in the order affirming the judgment of the lower court. My reasons for so concurring in that order, briefly stated, are because the allegations of the complaint show that the purpose for which the right of way is sought to be taken is clearly for a private use and not a public use, and therefore an act of taking for the purposes alleged would clearly be an unconstitutional exercise of the right of eminent domain. Section 17, art. 2, Constitution.
In determining the question of what is a public use, Mr. Justice Cooley (Const. Lim., p. 532) says:
“The reasons of the case, and the settled practice of free governments, must be our guides in determining what is, or is not, to be regarded a public use; and that only can be considered such where the government is supplying its own needs, or is furnishing facilities for its citizens in regard to those matters of public necessity, convenience or welfare, which, on account of their peculiar character, and the difficulty—perhaps impossibility—of making provision for them otherwise, it is alike proper, useful and needful for the government to provide. ’ ’
Many cases have negatively stated the rule by which the courts may determine whether a given use is public or private, but leave the matter open to modification whenever local circumstances make a change necessary. The supreme court of Minnesota in the ease of Minnesota Canal & Power Co. v. Koochiching Co., 97 Minn. 429, 7 Ann. Cas. 1182, 5 L. R. A. (N. S.) 638, 107 N. W. 405, states such rule thus:
“A use is not public unless the public, under proper police regulation, has the right to resort to the property for the use for which it is acquired independently of the mere will or caprice of the person or corporation in which the title of the property would vest upon condemnation. ’ ’
To the same effect are the following eases: Brown v. Gerald, 100 Me. 351, 109 Am. St. Rep. 526, 70 L. R. A. 472, 61 Atl. 785; Gaylord v. Sanitary Dist., 204 Ill. 576, 98 Am. St. Rep. *269235, 63 L. R. A. 582, 68 N. E. 522; Coates v. Campbell, 37 Minn. 498, 35 N. W. 366; Board of Health v. Van Hoesen, 87 Mich. 533, 14 L. R. A. 114, 49 N. W. 894; Fallsburg Power & Mfg. Co. v. Alexander, 101 Va. 98, 99 Am. St. Rep. 855, 61 L. R. A. 129, 43 S. E. 194; Cozard v. Kanawha Hardwood Co., 139 N. C. 283, 111 Am. St. Rep. 779, 1 L. R. A. (N. S.) 969, 51 S. E. 932; Healy Lumber Co v. Morris, 33 Wash. 490, 99 Am. St. Rep. 964, 63 L. R. A. 820, 74 Pac. 681; In re New York, 135 N. Y. 253, 31 Am. St. Rep. 828, 31 N. E. 1043; Ulmer v. Lime Rock R. Co., 98 Me. 579, 66 L. R. A. 387, 57 Atl. 1001; Howard Mill Co. v. Lumber Co., 77 Kan. 599, 18 L. R. A (N. S.) 356, 95 Pac. 559; Lake Koen Nav. Res. & Irr. Co. v. Klein, 63 Kan. 493, 65 Pac. 687. I consider these authorities of controlling weight upon the question. Many others can be cited, such as Lewis on Eminent Domain and the eases cited therein, and Cooley’s Constitutional Limitations and the cases cited therein. More specific references need not be given in this kind of opinion.
I consider that no other question is involved in this appeal, and a decision of that question disposes of the cause. I therefore concur in affirming the judgment.
NOTE.—On the question of the right to exercise the power of eminent domain for right of way for mining tunnel, see note in 4 L. E. A. (N. S.) 106. And as to the right to exercise the power of eminent domain for a mining road, see notes in 1 L. E. A. (N. S.) 977 and 22 L. E. A. (N. S'.) 701.